DETAILED ACTION
This is a final Office action in response to a request for continuation received on 2/11/2022.  Claims 1-21 were amended.  No new claims were added and no claims were cancelled.  Claims 1-21 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding the rejection of claims 1-21 under 103 have been considered, but are found unpersuasive.  
Applicant argues on page 7-8 of the Remarks, filed 2/11/2022, that Hyuga does not “suggest a single electronic wallet configured to store a plurality of private keys, and sign a transaction multiple times with these plurality of stored private keys” because “Hyuga is directed to a device 1 with multiple private keys stored distributed in plurality of server devices (i.e. wallets), however the Examiner respectfully disagrees.  Paragraph [0147] of Hyuga explicitly discloses that a wallet device 1 comprises the central control server device 100, transaction manager device 200, hot wallet server device 300 and cold wallet server device 400.  Elements 100, 200, 300 and 400 are also shown in Figure 1 as being all encompassed within the single wallet device 1.  Paragraph [0178] also discloses that the wallet device 1 of Hyuga “provides an aggregated data store for all of the plurality of signatures required in a transaction”.  Therefore, although the signatures of Hyuga may be distributed in the cold and hot wallet servers within the wallet device 1, they are all stored within the single wallet device 1.  Paragraph [0030] also talks about how the single wallet device of Hyuga is more secure because it requires hackers to hack/intrude into both the hot and cold wallet servers of the single wallet device in order to expose the private keys stored therein.  Paragraph [0220] discloses that the transaction/message is signed on the wallet device using software transaction module using multiple private keys stored on the cold/hot wallet servers.  While the private keys in Hyuga may be received from other devices, the claim does not currently disclose from where or how the private key material is obtained – only that it is stored on the wallet device.  Since the claim does not require the signed message to be generated using private key material generated only on the wallet device, a broadest reasonable interpretation of the claims enables the signed message to be generated from private key material stored on the device that is obtained from outside sources.  Consequently, Hyuga teaches the limitations of the independent claims.
Applicant’s arguments in the Remarks, filed 2/11/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “wherein the data processing arrangement is configured such that the plurality of sets of private-key material are securely stored in a manner protected from access and use outside of the electronic wallet” requires a new ground of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-8, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2019/0378119). 
Regarding claim 1, Hyuga discloses the limitations substantially as follows:
An electronic wallet (para. [0147], Fig. 1: wallet device comprising hot and cold wallets), comprising: 
a memory arrangement configured to store a plurality of sets of private-key material (Hyuga, paras. [0028]-[0030], [0147], [0178], Fig. 1: hot and cold wallets for storing multiple private keys and private key seeds (i.e. private-key material));
a data processing arrangement configured to sign a message in accordance with two or more sets of private-key material from the plurality of sets of private-key material (Hyuga, paras. [0028]-[0030], [0220], [0248]: signing an unsigned transaction (i.e. message) in accordance with multiple private keys (i.e. two or more sets of private key material) from the multiple private keys stored);
wherein the data processing arrangement is configured such that the plurality of sets of private-key material are securely stored in a manner protected from access and use outside of the electronic wallet  (Hyuga, paras. [0028]-[0030], [0248]: securely storing the multiple private keys and private-key seeds offline or distributed in separate hot/cold storage to protect all of the multiple private keys from being exposed/accessed to hackers and used by hackers and unauthorized persons outside of the wallet device and protect against attack by hackers).
Although Hyuga does not explicitly state that the transactions are messages, it would have been obvious to one of ordinary skill in the art at the time of the invention that the transactions are messages because the transactions are communicated between nodes in the network (Hyuga, paras. [0004], [0006]).

	Regarding claim 2, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 2 as follows:
	The electronic wallet  (Hyuga, paras. [0028]-[0030]: stored private keys consist of each private key).

	Regarding claim 3, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 3 as follows:
	The electronic wallet  (Hyuga, paras. [0028]-[0030]: each private key of multiple stored private keys).

	Regarding claim 4, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 4 as follows:
	The electronic wallet  (Hyuga, paras. [0001], [0008]: unsigned transaction, submitted for multi-signature, is a blockchain transaction for cryptocurrency that is part of the Bitcoin network).
	
	Regarding claim 5, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 5 as follows:
	The electronic wallet  (Hyuga, paras. [0001], [0008]: unsigned transaction, submitted for multi-signature, is a blockchain transaction for cryptocurrency that is part of the Bitcoin network).

	Regarding claim 6, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 6 as follows:
	The electronic wallet sets of private-key material from the plurality of sets of private-key material (Hyuga, paras. [0028]-[0030], [0220]-[0221]: signing the unsigned transaction using multiple (i.e. two or more) private keys from the stored private keys, where the transaction manager device waits after sending the transaction to be signed by each private key).

	Regarding claim 7, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 7 as follows:
	The electronic wallet  (Hyuga, paras. [0190], [0194]-[0195], [0200], [0220]-[0221]: output and communication unit/interface for outputting signed transactions/messages)

	Regarding claim 8, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 8 as follows:
	The electronic wallet  (Hyuga, paras. [0001], [0008], [0191], [0191], [0194], [0196], [0200]: unsigned transaction, submitted for multi-signature, is a blockchain transaction for cryptocurrency that is part of the Bitcoin network, and the output and communication units of the hot and cold wallets are configured to out the transaction to a transaction manager device (i.e. component of the transaction network)).

	Regarding claim 15, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 15 as follows:
	The electronic wallet  (Hyuga, paras. [190], [0192]: communication module/interface for receiving communications and transactions/messages).

	Regarding claim 16, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 16 as follows:
	The electronic wallet  (Hyuga, paras. [0028]-[0030], [0178]: storage arrangement comprises a plurality of storage devices, each comprising memory and CPU, where each storage device may separately store private keys from the stored private keys).

	Regarding claim 17, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 17 as follows:
	The electronic wallet 
	a controller configured to ascertain a plurality of sets of private-key material in accordance with which the message is supposed to be signed and to control the data processing arrangement such that the data processing arrangement signs the message in accordance with the plurality of sets of private-key material (Hyuga, paras. [0028]-[0030], [0183], [0220]: transaction control device determines multiple private keys that are required in accordance with signing an unsigned transaction/message according to a multi-signature protocol and controlling the signing of the transaction/message with multiple private keys from the stored private keys (i.e. signing the message according to the sets of private-key material) according to the multi-signature protocol).

	Regarding claim 21, Hyuga discloses the limitations substantially as follows:
A method for signing a message by an electronic wallet 
	storing a plurality of sets of private-key material by the electronic wallet (Hyuga, paras. [0028]-[0030], [0147], [0178], Fig. 1: hot and cold wallets for storing multiple private keys and private key seeds (i.e. private-key material)); and 
	signing a message in accordance with two or more sets of private-key material from the plurality of sets of private-key material by the electronic wallet (Hyuga, paras. [0028]-[0030], [0220], [0248]: signing an unsigned transaction (i.e. message) in accordance with multiple private keys (i.e. two or more sets of private key material) from the multiple private keys stored);
wherein the data processing arrangement is configured such that the plurality of sets of private-key material are securely stored in a manner protected from access and use outside of the electronic wallet  (Hyuga, paras. [0028]-[0030], [0248]: securely storing the multiple private keys and private-key seeds offline or distributed in separate hot/cold storage to protect all of the multiple private keys from being exposed/accessed to hackers and used by hackers and unauthorized persons outside of the wallet device and protect against attack by hackers).
Although Hyuga does not explicitly state that the transactions are messages, it would have been obvious to one of ordinary skill in the art at the time of the invention that the transactions are messages because the transactions are communicated between nodes in the network (Hyuga, paras. [0004], [0006]).

Claims 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2019/0378119), as applied to claim 1, further in view of Liao (US 2016/0358164). 
	Regarding claim 9, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 9 as follows:
	The electronic wallet (Hyuga, paras. [0191], [0194], [0196]: CPU’s of cold and hot wallets are configured to output signed transactions (i.e. versions of signed messages))
However, Hyuga does not explicitly disclose the remaining limitations of claim 9 as follows:
		wherein each version is signed using a different set of private-key material
Liao discloses the remaining limitations of claim 9 as follows:
wherein the data processing arrangement is configured to generate a plurality of signed versions of the message, wherein each version is signed using a different set of private-key material (paras. [0052]-[0055], [0060]: generating different partially signed transactions (i.e. different signed versions of the message), wherein each signed transaction/message is generated from different partially signed transactions).
Hyuga and Liao are combinable because both are from the same field of endeavor of generating partial and multi-signature secure blockchain transactions.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Liao’s method of signing a message using two or more partially signed transactions with the system of Hyuga in order to increase the security of the system by enabling the system to avoid having to transmit its partially signed transaction in the open to a third party for signing by rather instead enabling the system to generate a complete multi-signature transaction using a combination of its own partially signed transaction and a partially signed transaction received from a third party.

	Regarding claim 10, Hyuga and Liao disclose the limitations of claims 1 and 9.
Hyuga discloses the limitations of claim 10 as follows:
	The electronic wallet  (Hyuga, paras. [0190]-[0191], [0194]-[0196], [0200]: output and communication units (i.e. communication interfaces) of the hot and cold wallets for communicating/outputting signed transactions (i.e. signed versions of transactions)) (see also Liao, paras. [0047], [0050], [0055], [0060]: communication module/interface for communicating/outputting signed partially signed transactions (i.e. versions) of the transaction/message).

	Regarding claim 11, Hyuga and Liao disclose the limitations of claims 1 and 9-10.
Hyuga discloses the limitations of claim 11 as follows:
	The electronic wallet  (Hyuga, paras. paras. [0001], [0008], [0191], [0191], [0194], [0196], [0200]: unsigned transaction (i.e. message), submitted for multi-signature, represents a blockchain transaction for cryptocurrency that is part of the Bitcoin network, and CPU’s of cold and hot wallets are configured to output signed transactions (i.e. versions of signed messages)) (see also Liao, paras. [0037], [0050], [0055], [0060]: where the transaction/message represents a block chain transaction and the communication module/interface outputs partially signed transactions (i.e. signed versions) of the transaction/message to another digital currency transaction device (i.e. component) of the block chain transaction network).

	Regarding claim 12, Hyuga and Liao disclose the limitations of claims 1 and 9.
Hyuga and Liao disclose the limitations of claim 12 as follows:
	The electronic wallet (Hyuga, paras. [0191], [0194], [0196]: CPU’s of cold and hot wallets are configured to output signed transactions (i.e. versions of signed messages)) a respective signed version of the message (Liao, paras. [0047]-[0048], [0052]-[0056], [0060]: microprocessors of the digital currency transaction device control generating a signed transaction comprising partially signed transactions (i.e. first version)).
	The same motivation to combine utilized in claim 9 is equally applicable in the instant claim.

	Regarding claim 13, Hyuga and Liao disclose the limitations of claims 1, 9 and 12.
Hyuga discloses the limitations of claim 13 as follows:
	The electronic wallet  (Hyuga, paras. [0181], [0184]-[0185], [0190], [0195]: where the CPU and memory units of the hot wallet and cold wallet are controlled by the CPU of the transaction manager device) (see also Liao, paras. [0047]-[0048]: microprocessor controls implementation of processors on the digital currency transaction device).

	Regarding claim 14, Hyuga and Liao disclose the limitations of claims 1 and 9.
Hyuga and Liao disclose the limitations of claim 14 as follows:
	The electronic wallet (Hyuga, para. [0147], wallet device), wherein the data processing arrangement is configured to combine the signed versions of the message, so that the data processing arrangement generates a message signed in accordance with the two or more sets of private-key material (Liao, paras. [0054]-[0055], [0060]: combining the partially signed transactions (i.e. signed versions) required for the transaction to be valid, so that a signed transaction is generated in accordance with two or more partially signed transactions (i.e. sets of private-key material)).
	The same motivation to combine utilized in claim 9 is equally applicable in the instant claim.

	 Regarding claim 19, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 19 as follows:
		The electronic wallet (para. [0147], Fig. 1: wallet device),
Hyuga does not explicitly disclose the limitations of claim 19 as follows:
	wherein the controller is configured, if the signing in accordance with one or more of the sets of private-key material by the data processing arrangement is limited, to control the data processing arrangement such that the data processing arrangement signs the message in accordance with other sets from the sets of private-key material.
However, in the same field of endeavor, Liao discloses the limitations of claim 19 as follows:
	wherein the controller is configured, if the signing in accordance with one or more of the sets of private-key material by the data processing arrangement is limited, to control the data processing arrangement such that the data processing arrangement signs the message in accordance with other sets from the sets of private-key material (paras. [0048], [0052]-[0056], [0060], [0065]: microprocessor unit/controller is configured to control overall operations of the digital currency device so that, when it is not possible to combine the second partially-signed transaction to the transaction because the second partially-signed transaction is not stored in the signature pool (i.e. when the data processing arrangement is limited), the transaction/message is signed in accordance with the first partially signed-transaction (i.e. other sets) from the required partially signed transactions (i.e. sets of private-key material)).
Hyuga and Liao are combinable because both are from the same field of endeavor of generating partial and multi-signature secure blockchain transactions.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Liao’s method of signing a message using other sets of private-key material with the system of Hyuga in order to save processing time and increase the flexibility of the system by enabling the system to avoid having to wait to obtain missing private key-material by enabling the system to generate a signed message using an alternative set of private-key material when the desired private-key material is not available.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2019/0378119), as applied to claim 1, further in view of Back (US 2016/0330034).
	Regarding claim 18, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 18 as follows:
	The electronic wallet  (Hyuga, paras. [0028]-[0030], [0183], [0220]: transaction control device determining multiple private keys that are required in accordance with signing an unsigned transaction/message according to a multi-signature protocol and controlling the signing of the transaction/message with multiple private keys from the stored private keys (i.e. signing the message according to the sets of private-key material) according to the multi-signature protocol).
Hyuga does not explicitly disclose the remaining limitations of claim 18 as follows:
	ascertain with which the message is supposed to be signed on the basis of a ring signature configuration.	
However, in the same field of endeavor, Back discloses the limitations of claim 18 as follows:
	ascertain with which the message is supposed to be signed on the basis of a ring signature configuration (paras. [0016]-[0017], [0019], [0061]: determine signatures required for processing transaction/message based on ring signature scheme)
Hyuga is combinable with Back because both are from the same field of endeavor of implementing a multi-signature block chain network.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Back’s method of applying a ring signature scheme with the system of Hyuga in order to “reduce the systemic risk of the transactions of particular parties being censored, protecting the fungibility of the cryptocurrency” (Back, para. [0061]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 2019/0378119), as applied to claim 1, further in view of Andrade (US 2018/0240107).
	Regarding claim 20, Hyuga discloses the limitations of claim 1.
Hyuga discloses the limitations of claim 20 as follows:
	The electronic wallet 
	a detector configured to detect that the signing in accordance with one or more of the sets of private-key material by the data processing arrangement is limited and, upon detecting that the signing in accordance with one or more of the sets of private-key material by the data processing arrangement is limited (Hyuga, paras. [0225]-[0226], [0239]: wallet device further comprises detecting a failure limiting/preventing signing by the stored private keys from occurring) 
Hyuga does not explicitly disclose the remaining limitations of claim 20 as follows:
		to output an alarm signal
However, in the same field of endeavor Andrade discloses the remaining limitations of claim 20 as follows:
to output an alarm signal (paras. [0018], [0230], [0357], [0371], [0373]-[0374], [0410]: generating an alert/alarm in response to examining a block chain transaction for risk of money laundering or detection of suspicious activities).
Hyuga is combinable with Andrade because both are from the same field of endeavor of implementing a multi-signature block chain network.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Andrade’s method of generating an alert with the system of Hyuga in order to notify innocent users and relevant authorities/administrators of an ongoing potentially suspicious or illegal activity and prevent the suspicious or illegal activity from being completed.

Conclusion
For the above-stated reasons, claims 1-21 are rejected.
Prior art considered but not relied upon includes:
1) Dvorak (US 2015/0324789) discloses multi-signature block chain system in which a transaction is partially signed by a private encryption key of a user device and then signed by a private encryption key of a server to generate a signed transaction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.y
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438